PER CURIAM.
This cause is before us for review of the Referee’s findings and recommendations, filed February 1st, 1971, which recommended that Respondent be disbarred from the practice of law in Florida.
The Referee’s Report reads in part:
“After considering all the pleadings, exhibits and evidence before me, I find that the respondent is guilty of embezzlement and forgery as charged in the original complaint and the second complaint except as to Count 5 of the second complaint to which charge the referee finds the respondent not guilty by reason of absence of sufficient proof of the charge.
“RECOMMENDATION OF GUILT
“It is recommended that respondent be found guilty as charged in the complaint and particularly that he be found guilty of violation of Article XI, Rule 11.02(3) (b) and Rule 11.02(4), of the Integration Rule, Canon 11 of the Canons of Professional Ethics and Rule 1, 27, 28 and 30 of the Additional Rules Governing the Conduct of Attorneys in Florida.
“RECOMMENDATION OF DISCIPLINE
“It is recommended that respondent be disbarred from the practice of law in the State of Florida. The misconduct of the respondent and the mishandling of his *323client’s funds and attendant forgery of their names to checks on such a large scale indicates that the respondent pursued a deliberate course of stealing monies from his clients, many of whom were in poor financial circumstances. His conduct was so reprehensible, callous and criminal, in the opinion of the referee, that simple disbarment does not appear suitable or a sufficient punishment for his crimes. It is therefore recommended that criminal proceedings be instituted against the respondent through the duly constituted authority.”
The record and recommendation of the Referee have been examined by this Court. It is ordered that the recommendation of the Referee that Respondent Charles H. Greenberg is guilty as charged and that he be disbarred from the practice of law in Florida be, and the same is, approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against Respondent.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and DEKLE, JJ„ concur.